Andrews, Judge.
Ballard appeals the grant of summary judgment to MARTA on the issue of MARTA’s liability for punitive damages in his personal injury suit. The trial court held MARTA could not be liable for punitive damages as a “pure question of law.”
The bus driven by MARTA driver Sims crossed the centerline and struck Ballard’s car head-on, causing Ballard serious injury. Sims’ foot was caught between the brake and gas pedals after his foot slipped off the pedals because there were no rubber pads on them. He said MARTA did not consider missing pads a mechanical defect of the type that would take a bus out of service for repairs and buses were routinely driven with bare metal pedals.
This issue is controlled in MARTA’s favor by MARTA v. Bos*881well, 261 Ga. 427 (405 SE2d 869) (1991).
Decided July 31, 1991.
Stokes & Klinger, Gregory M. Stokes, Stanford N. Klinger, for appellant.
David R. Autry, Swift, Currie, McGhee & Hiers, Guerry R. Moore, for appellee.

Judgment affirmed.


Sognier, C. J., and McMurray, P. J., concur.